894 F.2d 1336
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Wayne LONG, Plaintiff-Appellant,v.KENTUCKY PAROLE BOARD;  Rust Adams;  Kentucky CorrectionalPsychiatric Center, Defendants-Appellees.
No. 89-5904.
United States Court of Appeals, Sixth Circuit.
Jan. 31, 1990.

1
Before WELLFORD and RALPH B. GUY, Jr., Circuit Judges, and THOMAS G. HULL, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff Long is a Kentucky prisoner.  He filed a civil rights action under 42 U.S.C. Sec. 1983 for denial of due process in connection with the denial of his parole request.  The district court dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d) and this appeal followed.  Plaintiff filed a brief in his own behalf.


4
Upon consideration we find the complaint lacks an arguable basis in law or fact.   Neitzke v. Williams, 109 S.Ct. 1827, 1833 (1989).  Kentucky prisoners have no federally cognizable right to release on parole.  Ky.Rev.Stat. Secs. 439.340(1) & (2);  Board of Pardons v. Allen, 482 U.S. 369, 374-80 (1987).  In the absence of a right to parole, Long's complaint asks for a federal due process right to state due process.  No such right exists in law.   Olim v. Wakinekona, 461 U.S. 238, 250 (1983).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation